Citation Nr: 1416704	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-14 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an apportionment of the Veteran's compensation benefits for the support of the Veteran's dependent minor child.

REPRESENTATION

Appellant represented by:  Unrepresented 

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979.  The appellant, the Veteran's former spouse, is bringing this appeal on behalf of T. and T., who are the children of the appellant and the Veteran. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 Special Apportionment Decision by the RO in Philadelphia, Pennsylvania that denied an apportionment of the Veteran's compensation benefits to his dependent minor children, T. and T.

In December 2013, the appellant testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  She submitted additional evidence at the hearing, and waived initial RO review of this evidence.  See 38 C.F.R. § 20.1304.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and the Veteran if further action is required.


REMAND

The appellant contends that an apportionment of the Veteran's compensation benefits should be awarded on behalf of their children, T. and T.  Their daughter, T., is now an adult (born in 1994), while their son T. is still a minor.  The appellant and the Veteran were married in December 2004 but are now divorced.  

A Veteran's benefits may be apportioned if the Veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a).  A Veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a). 

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, all or any part of the compensation payable on account of any Veteran may be apportioned if the Veteran is not residing with his spouse or children, and the Veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  No apportionment will be made where the veteran is providing for dependents.  38 C.F.R. § 3.450(c).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).  The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  38 C.F.R. § 3.451.

A claim for an apportionment is a "contested claim" and is subject to the special procedural regulations set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102.  Not all of the applicable contested claims procedures were followed in this case, however.  Specifically, there is no indication the content of the appellant's substantive appeal was furnished to the Veteran, as appellee, in accordance with the provisions of 38 C.F.R. § 19.102.  Also, there is no indication he was notified of the hearing that was held with the appellant in December 2013, although his representative was copied on the letter that was mailed to the appellant.  See 38 C.F.R. § 20.713.  Thus, this must be remedied on remand.

In addition, well after the statement of the case was issued in June 2011, the RO sought and received additional financial information from both parties.  Financial status information was received from the appellant and the Veteran in April 2013.  However, this relevant evidence has not yet been reviewed by the AOJ in the context of the instant appeal, with issuance of a supplemental statement of the case.  Such must be done prior to appellate review in order to provide due process to the parties.  See 38 C.F.R. §§ 19.31, 19.37(a) (2013).  While this case is on remand, the AOJ should also review the evidence submitted by the appellant in December 2013.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all contested claims procedures have been satisfied, to include providing the Veteran with the contents of the appellant's July 2011 substantive appeal and a copy of the December 2013 hearing transcript.  Also allow for the Veteran to elect whether he wants to appear at a hearing.  If he elects to participate in a hearing, ensure that the appellant also is notified and given the opportunity to participate in accordance with contested claims regulations.

2.  Then readjudicate this apportionment claim, considering all applicable laws and regulations and any additional information or evidence received since the June 2011 statement of the case.  Ensure the claim is readjudicated as a general apportionment and a special apportionment claim under 38 C.F.R. §§ 3.450, 3.451, respectively.  If the decision remains adverse to the appellant, she and the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration of the claim.

The parties have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



